DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Invention II (claims 26-30 and 33) in the reply filed on 10/25/2021 is acknowledged.
3.	Claims 10-12, 15-17, 26-30, 33-37 and 40 are pending in the application.  Claims 10-12, 15-17, 34-37 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 26-30 and 33 are currently under examination.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 26-30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how the “plurality of polynucleotides”, which only appears in step b, are used in the claimed method (e.g., are the “plurality of polynucleotides” shorter fragments that need to be assembled to produce the “first double stranded nucleic acid” and the “second double stranded nucleic acid” used in steps c and d? Or, are the polynucleotides from the “plurality of polynucleotides” merely hybridized to each other to form the “first double stranded nucleic acid” and the “second double stranded nucleic acid”?).
6.	Claims 26-30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites the limitation “the nucleic acid” in step f.  It is unclear whether it refers to the “first double stranded nucleic acid”, the “second double stranded nucleic acid”, or the nucleic acid assembled from the “first double stranded nucleic acid” and the “second double stranded nucleic acid” (in this case the assembled nucleic acid would comprise the “insert sequence” from the “first double stranded nucleic acid” and the “insert sequence” from the “second double stranded nucleic acid”).  Claims 27-30 and 33, each of which depends from claim 26, are also rejected for the same reason.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 28, which depends from claim 26, recites “wherein a plurality of double stranded nucleic acids is provided” (emphasis provided).  However, claim 26 already recites “a first double stranded nucleic acid and a second double stranded nucleic acid” (which are a plurality of double stranded nucleic acids) in step a, and also uses the “first double stranded nucleic acid” and the “second double stranded nucleic acid” in steps c and d.  Thus, claim 28 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 26) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
9.	No claim is currently allowed.  However, once the 112(b) and 112(d) issues (as discussed in the rejections above) are resolved, claims 26-27, 29-30 and 33 will be allowable.  The prior art does not teach or reasonably suggest the method of instant claim 26.  Specifically, Toro et al. (WO 2016/126987 A1), regarded as the closest prior art reference, disclose a method for nucleic acid synthesis and assembly (see paragraph [0005]: “Methods are provided herein for nucleic acid assembly…”), comprising: (a) providing predetermined sequences for a first double stranded nucleic acid and a second double stranded nucleic acid, wherein the first double stranded nucleic acid comprises in 5’ to 3’ order: a 5’ flanking adapter sequence, an insert sequence, and a 3’ flanking adapter sequence, and wherein the second double 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639